EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


IN THE SPECIFICATION:
Please amend the title of the invention (pursuant to the Manual of Patent Examining Procedure (MPEP) § 606.01, wherein it states that "[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner's amendment."), as follows:

TELESCOPING FORMWORK SUPPORT WITH TWIST-PROOF REGION 


The following is an examiner’s statement of reasons for allowance: The prior art does not show or fairly teach a formwork support comprising an outer support part and a telescopic inner support part, with the inner support part comprising a twist-proof portion and the outer support part comprises a twist-proof region having a first inner contour, and during telescoping of the inner support part, the twist-proof region of the outer support part cooperates with the twist-proof portion of the inner support part such that twisting of the inner support part about its longitudinal axis with respect to the outer support part is blocked, with the outer support part comprising a guide region having a second inner contour which differs from the first inner contour for guiding the inner support part, with the twist-proof region and the guide region being formed in one piece, the outer support part comprising a tapering transition region between the twist-proof region and the guide region so that an area delimited by the second inner contour is smaller than an area delimited by the first inner contour.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    


































MS
March 10, 2022